Case 2:19-cv-05196-RSWL-AGR Document 1 Filed 06/14/19 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
  4     San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
  5     San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
  6     phylg@potterhandy.com
  7     Attorneys for Plaintiff
  8
  9
 10                             UNITED STATES DISTRICT COURT
 11                            CENTRAL DISTRICT OF CALIFORNIA

 12
        Chris Langer,                            Case No.
 13
                  Plaintiff,
 14                                              Complaint For Damages And
           v.                                    Injunctive Relief For Violations
 15                                              Of: American’s With Disabilities
        Martha A. Palacios;                      Act; Unruh Civil Rights Act
 16     El Baron De C.A. Restaurant LLC,
        a California Limited Liability
 17     Company; and Does 1-10,
 18               Defendants.
 19
 20         Plaintiff Chris Langer complains of Martha A. Palacios; El Baron De
 21   C.A. Restaurant LLC, a California Limited Liability Company; and Does 1-10
 22   (“Defendants”), and alleges as follows:
 23
 24      PARTIES:
 25      1. Plaintiff is a California resident with physical disabilities. He is a
 26   paraplegic who cannot walk and who uses a wheelchair for mobility. He has a
 27   specially equipped van with a ramp that deploys out of the passenger side of
 28   his van and he has a Disabled Person Parking Placard issued to him by the State


                                            1

      Complaint
Case 2:19-cv-05196-RSWL-AGR Document 1 Filed 06/14/19 Page 2 of 7 Page ID #:2




  1   of California.
  2      2. Defendant Martha A. Palacios owned the real property located at or
  3   about 4212 W. Pico Blvd., Los Angeles, California, in May 2019.
  4      3. Defendant Martha A. Palacios owns the real property located at or about
  5   4212 W. Pico Blvd., Los Angeles, California, currently.
  6      4. Defendant El Baron De C.A. Restaurant LLC owned El Baron located at
  7   or about 4212 W. Pico Blvd., Los Angeles, California, in May 2019.
  8      5. Defendant El Baron De C.A. Restaurant LLC owns El Baron
  9   (“Restaurant”) located at or about 4212 W. Pico Blvd., Los Angeles,
 10   California, currently.
 11      6. Plaintiff does not know the true names of Defendants, their business
 12   capacities, their ownership connection to the property and business, or their
 13   relative responsibilities in causing the access violations herein complained of,
 14   and alleges a joint venture and common enterprise by all such Defendants.
 15   Plaintiff is informed and believes that each of the Defendants herein,
 16   including Does 1 through 10, inclusive, is responsible in some capacity for the
 17   events herein alleged, or is a necessary party for obtaining appropriate relief.
 18   Plaintiff will seek leave to amend when the true names, capacities,
 19   connections, and responsibilities of the Defendants and Does 1 through 10,
 20   inclusive, are ascertained.
 21
 22      JURISDICTION & VENUE:
 23      7. The Court has subject matter jurisdiction over the action pursuant to 28
 24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 26      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 27   of action, arising from the same nucleus of operative facts and arising out of
 28   the same transactions, is also brought under California’s Unruh Civil Rights


                                             2

      Complaint
Case 2:19-cv-05196-RSWL-AGR Document 1 Filed 06/14/19 Page 3 of 7 Page ID #:3




  1   Act, which act expressly incorporates the Americans with Disabilities Act.
  2      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  3   founded on the fact that the real property which is the subject of this action is
  4   located in this district and that Plaintiff's cause of action arose in this district.
  5
  6      FACTUAL ALLEGATIONS:
  7      10. Plaintiff went to the Restaurant in May 2019 with the intention to avail
  8   himself of its goods or items and to assess the business for compliance with the
  9   disability access laws.
 10      11. The Restaurant is a facility open to the public, a place of public
 11   accommodation, and a business establishment.
 12      12. Parking spaces are one of the facilities, privileges, and advantages
 13   offered by Defendants to patrons of the Restaurant.
 14      13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 15   to provide accessible parking.
 16      14. Currently, the defendants fail to provide accessible parking.
 17      15. Plaintiff personally encountered this barrier.
 18      16. By failing to provide accessible parking, the defendants denied the
 19   plaintiff full and equal access.
 20      17. The failure to provide accessible parking created difficulty and
 21   discomfort for the Plaintiff.
 22      18. Paths of travel are another one of the facilities, privileges, and
 23   advantages offered by Defendants to patrons of the Restaurant.
 24      19. Even though the plaintiff did not confront the barriers, the defendants
 25   fail to provide accessible paths of travel.
 26      20. Restrooms are also one of the facilities, privileges, and advantages
 27   offered by Defendants to patrons of the Restaurant.
 28      21. The defendants fail to provide an accessible restroom.


                                                3

      Complaint
Case 2:19-cv-05196-RSWL-AGR Document 1 Filed 06/14/19 Page 4 of 7 Page ID #:4




  1      22. The defendants have failed to maintain in working and useable
  2   conditions those features required to provide ready access to persons with
  3   disabilities.
  4      23. The barriers identified above are easily removed without much
  5   difficulty or expense. They are the types of barriers identified by the
  6   Department of Justice as presumably readily achievable to remove and, in fact,
  7   these barriers are readily achievable to remove. Moreover, there are numerous
  8   alternative accommodations that could be made to provide a greater level of
  9   access if complete removal were not achievable.
 10      24. Plaintiff will return to the Restaurant to avail himself of its goods and to
 11   determine compliance with the disability access laws once it is represented to
 12   him that the Restaurant its facilities are accessible. Plaintiff is currently
 13   deterred from doing so because of his knowledge of the existing barriers and
 14   his uncertainty about the existence of yet other barriers on the site. If the
 15   barriers are not removed, the plaintiff will face unlawful and discriminatory
 16   barriers again.
 17      25. Given the obvious and blatant nature of the barriers and violations
 18   alleged herein, the plaintiff alleges, on information and belief, that there are
 19   other violations and barriers on the site that relate to his disability. Plaintiff will
 20   amend the complaint, to provide proper notice regarding the scope of this
 21   lawsuit, once he conducts a site inspection. However, please be on notice that
 22   the plaintiff seeks to have all barriers related to his disability remedied. See
 23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 24   encounters one barrier at a site, he can sue to have all barriers that relate to his
 25   disability removed regardless of whether he personally encountered them).
 26
 27
 28


                                                4

      Complaint
Case 2:19-cv-05196-RSWL-AGR Document 1 Filed 06/14/19 Page 5 of 7 Page ID #:5




  1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  3   Defendants.) (42 U.S.C. section 12101, et seq.)
  4      26. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  5   again herein, the allegations contained in all prior paragraphs of this
  6   complaint.
  7      27. Under the ADA, it is an act of discrimination to fail to ensure that the
  8   privileges, advantages, accommodations, facilities, goods and services of any
  9   place of public accommodation is offered on a full and equal basis by anyone
 10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 11   § 12182(a). Discrimination is defined, inter alia, as follows:
 12            a. A failure to make reasonable modifications in policies, practices,
 13                or procedures, when such modifications are necessary to afford
 14                goods,    services,    facilities,   privileges,    advantages,   or
 15                accommodations to individuals with disabilities, unless the
 16                accommodation would work a fundamental alteration of those
 17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 18            b. A failure to remove architectural barriers where such removal is
 19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 20                defined by reference to the ADA Standards.
 21            c. A failure to make alterations in such a manner that, to the
 22                maximum extent feasible, the altered portions of the facility are
 23                readily accessible to and usable by individuals with disabilities,
 24                including individuals who use wheelchairs or to ensure that, to the
 25                maximum extent feasible, the path of travel to the altered area and
 26                the bathrooms, telephones, and drinking fountains serving the
 27                altered area, are readily accessible to and usable by individuals
 28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                              5

      Complaint
Case 2:19-cv-05196-RSWL-AGR Document 1 Filed 06/14/19 Page 6 of 7 Page ID #:6




  1      28. When a business provides parking for its customers, it must provide
  2   accessible parking.
  3      29. Here, the failure to provide accessible parking is a violation of the law.
  4      30. When a business provides paths of travel, it must provide accessible
  5   paths of travel.
  6      31. Here, the failure to provide accessible paths of travel is a violation of the
  7   law.
  8      32. When a business provides facilities such as a restroom, it must provide
  9   an accessible restroom.
 10      33. Here, no such accessible restroom has been provided.
 11      34. The Safe Harbor provisions of the 2010 Standards are not applicable
 12   here because the conditions challenged in this lawsuit do not comply with the
 13   1991 Standards.
 14      35. A public accommodation must maintain in operable working condition
 15   those features of its facilities and equipment that are required to be readily
 16   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 17      36. Here, the failure to ensure that the accessible facilities were available
 18   and ready to be used by the plaintiff is a violation of the law.
 19
 20   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 21   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 22   Code § 51-53.)
 23      37. Plaintiff repleads and incorporates by reference, as if fully set forth
 24   again herein, the allegations contained in all prior paragraphs of this
 25   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 26   that persons with disabilities are entitled to full and equal accommodations,
 27   advantages, facilities, privileges, or services in all business establishment of
 28   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                               6

      Complaint
Case 2:19-cv-05196-RSWL-AGR Document 1 Filed 06/14/19 Page 7 of 7 Page ID #:7




  1   Civ. Code §51(b).
  2      38. The Unruh Act provides that a violation of the ADA is a violation of the
  3   Unruh Act. Cal. Civ. Code, § 51(f).
  4      39. Defendants’ acts and omissions, as herein alleged, have violated the
  5   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  6   rights to full and equal use of the accommodations, advantages, facilities,
  7   privileges, or services offered.
  8      40. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  9   discomfort or embarrassment for the plaintiff, the defendants are also each
 10   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 11   (c).)
 12
 13             PRAYER:
 14             Wherefore, Plaintiff prays that this Court award damages and provide
 15   relief as follows:
 16           1. For injunctive relief, compelling Defendants to comply with the
 17   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 18   plaintiff is not invoking section 55 of the California Civil Code and is not
 19   seeking injunctive relief under the Disabled Persons Act at all.
 20           2. Damages under the Unruh Civil Rights Act, which provides for actual
 21   damages and a statutory minimum of $4,000 for each offense.
 22           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 23   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 24
      Dated: June 13, 2019                 CENTER FOR DISABILITY ACCESS
 25
 26                                        By:
 27                                        ____________________________________
 28                                              Russell Handy, Esq.
                                                 Attorney for plaintiff

                                                 7

      Complaint
